Opinion
Pee Curiam,
This is an appeal from a denial of appellant’s post-conviction relief petition after a hearing in the proceedings below. Appellant was represented by private counsel, but only a pro se brief has been submitted here.
The record is, therefore, remanded to the trial court for a determination of whether or not appellant is indigent, and if so, for the appointment of counsel to assist in the prosecution of this appeal, or an acknowledgement by appellant that his right to counsel is waived.